 616DECISIONSOF NATIONAL LABOR RELATIONS BOARDCasual Furniture Mart,Inc., d/b/a Eclectic FurnitureCenterandLocal Union No. 814, affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case 2-RC-16424June 17, 1974DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOOn March 13, 1974, the Regional Director forRegion 2 issued his Decisionand Direction ofElection in the above-entitled proceeding, in whichhe found appropriate a requested unit of warehouseemployees at the Employer's New York City retailfurniture operations.Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard's Rules and Regulations,Series 8,as amended,the Employer filed a timely request for review of theRegional Director's Decision on the grounds that inresolving the unit issues herein,he made findings offact which are clearly erroneous and departed fromofficially reported precedent.By telegraphic order dated April 15, 1974, theEmployer's request for review was granted and theelectionstayed pending decision on review. Thereaft-er, the Petitioner filed with the Board as its brief onreview the brief it had filed with the RegionalDirector.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase"with respect to theissuesunder review,including the Petitioner's brief on review, and makesthe following findings:The Employer contends that the requested unitfound appropriate by the Regional Director fails tomeet the standards for a separate warehouse unitenunciated by the Board inA.Harris & Co.,116NLRB 1628, and that the only appropriate unitincludes all employees at its retail operations.Weagree.The Employer is a small family corporation whichisengaged in the retail furniture business andmaintainsits showroom and office at 1 Park Avenue,iThe lease on the showroom at I Park Avenue expires in October 1974,and the Employer testified that it is to the process of arranging to lease newspace in order to be able to combine the showroom and the warehouseunder one roof.2The warehouse is under the direction of a working foreman who wasincluded in Petitioner's unit in view of the parties' stipulation that he wasnot a supervisor. There was also record evidence which indicates that theworking foreman lacks supervisory authorityas it isdefined in the Act.3 See alsoWickes Furniture, A Division of the Wickes Corporation,201New York City, and a warehouse around the cornerat 142 East 32d Street,! New; York City.' It employs10 full-time employees and 1 part-time employee,excluding its president, Joseph Arkus, and his wife,both corporate officers who are on the premisesduring the working day. Four employees are classi-fied as office employees, three as sales employees,three as warehousemen, and one as a part-timewarehouseman; the latteralso serves asporter at theoffice and showroom. All employees are under theimmediate supervision of Mr. Arkus.2 He testifiedthat the job functions of employees at the showroom,office, and warehouse are coordinated and overlapconsiderably as flexibility and interchange amongemployeesare essentialfor the viability and existenceof the small business operation involved. Thus,merchandise delivered to the salesroom is unpackedby either salesmen or warehousemen; office employ-ees assistin the warehouse; and the warehousemenperformmany functions , in the showroom. Allemployees receive substantially the same compensa-tion, and have identical benefits. The same personnelpolicies apply to all employees. There is no bargain-ing history for the employees.In view of the absence of separate supervision forwarehouse employees, the degree of functionalintegrationwhich exists, and the fact that the twolocations are separated geographically by less than ablock,we find, contrary to the Regional Director,that the proposed unit does not meet theA. Harris &Co.standards for a separate warehouse unit.3Accordingly, we find that the only appropriate unitherein includes all employees in the furnitureoperations.In view of the foregoing, and as the Petitionerindicateda willingnessto proceed to an election inthe overall unit, we conclude that the following unitis appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All full-time and regular part-time employees ofEmployer employed in its retail furniture opera-tion in New York, New York, excluding manage-rial employees, guards and supervisors as definedin the Act.Accordingly,we shall remand the case to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofNLRB 615;WickesFurniture,A Divisionof the Wickes Corporation,201NLRB 610;LevitzFurnitureCompany of Santa Clara Inc.,192 NLRB 61.Dolnick'sFurnitureCo., Inc.,198NLRB No. 105, cited bythe RegionalDirector,is factually distinguishable in that there a majority foundthat thewarehouse employees were separately supervised, and that they hadminimal contact with the other employees of the employer.ChairmanMiller, in any event, who dissented therein,finds no need to distinguishbetween that and this case since he would not have found the separate unitof warehouse employees sought inDolnick'sto be appropriate.211NLRB No. 69 ECLECTIC FURNITURE CENTER617Election, as modified herein, except that the payrollperiod for _determining eligibility shall be that4 In order toassure that all eligiblevoters may have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election shouldhaveaccessto a list of voters and theiraddresseswhichmaybe used to communicatewith them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.L.R.B. v. Wyman-Gordon Co,394 U.S.759.Accordingly,. it is hereby directed that an election eligibility list,containing the names and addresses of all the eligiblevoters, must be filedimmediately preceding the issuance date of thisDecision on Review.4by the Employerwith the Regional Director for Region2 within 7 days ofthe date of this Decision on Review.The RegionalDirectorshall make thelist available to all parties to the election.No extension of time to file thislistshallbe granted by the Regional Director exceptin extraordinarycircumstances.Failure tocomply withthis requirementshall be grounds forsetting aside the election wheneverproper objectionsare filed.3